Citation Nr: 0107888	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-01 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
issue of entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons as 
well, a remand is required.  

Additionally, the Board notes that, in the substantive appeal 
which was received at the RO in December 1999, the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  Thereafter, in a statement received at the 
Board in August 2000, the veteran explained that, due to his 
poor health and the cost of transportation to Washington, 
D.C., he could not be present for this hearing.  The veteran 
then asked that his representative "represent . . . [his] 
case before the Board."  This statement appears to indicate 
that the veteran may simply wish that his representative 
represent his interests before the Board.  However, it is 
unclear whether the veteran would prefer to attend a hearing 
at the RO before a hearing officer or before a Member of the 
Board via a video conference.  On remand, therefore, the 
veteran's desire regarding a personal hearing should be 
clarified.  

Further review of the claims folder indicates that, in 
February 2000, the RO transferred the veteran's case to the 
Board.  Later, that month, the Board received from the 
veteran copies of recent private treatment records.  
Additionally, in April 2000, the Board received a copy of 
another private medical statement.  

According to the relevant regulation, any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board under the provisions of this section 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c) (2000).  Importantly, with the additional 
evidence that was received at the Board in February 2000 and 
April 2000 in the present case, the veteran did not submit a 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  On remand, therefore, if the 
veteran's total rating claim remains denied, the RO should 
furnish the veteran and his representative with a 
supplemental statement of the case which includes 
consideration of all additional evidence received since the 
statement of the case was issued in October 1999.  

Moreover, in a January 2001 statement, the veteran's 
representative discussed various conditions pertaining to the 
veteran.  Importantly, however, the representative did not 
specify the particular claims that were being raised.  On 
remand, therefore, the RO should contact the veteran and his 
representative and ask them to provide a list of any 
additional claims being raised.  Prior to readjudicating the 
total rating issue currently on appeal, the RO should 
adjudicate any claims raised by the veteran and his 
representative that are inextricably intertwined with the 
total rating issue.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should also contact the 
veteran and ask him to clarify his 
request for a personal hearing.  In 
particular, the veteran should be asked 
if he would desire an in-person hearing 
before a hearing officer at the RO or a 
hearing at the RO before a Member of the 
Board via a video conference.  The 
veteran should be scheduled for any 
hearing that he requests.  

3.  In addition, the RO should contact 
the veteran and his representative and 
ask them to clarify any additional issues 
that they wish to raise at this time.  
Any claims raised by the veteran or his 
representative that are inextricably 
intertwined with the current appeal for a 
total rating based on individual 
unemployability due to service connected 
disability should be developed and 
adjudicated by the RO.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability due to service connected 
disability.  If the benefit sought 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case in October 1999 
as well as applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



